Citation Nr: 0321102	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left lower 
extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1943.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2001 rating action by the RO 
that found that no new and material evidence had been 
submitted to reopen a claim for service connection for a left 
leg disorder that had been previously denied by the Board in 
February 1982.  

FINDINGS OF FACT

1. The Board last denied service connection for a left leg 
disability in February 1982.

2. Evidence submitted since the February 1982 Board decision 
is cumulative of evidence of record in February 1982, and 
need not be considered in order reach an equitable decision 
on the merits.

CONCLUSIONS OF LAW

1. The February 1982 Board decision that denied service 
connection for a left leg disability is final. 38 U.S.C.A. § 
7104 (West. 2002).

2. Additional evidence received subsequent to the February 
1982 Board decision is not new and material; the veteran's 
claim for service connection for a left leg disability is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a July 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claim for an increased 
rating in a statement of the case dated in June 2001 and in a 
supplemental statement of the case dated in September 2002.  
These communications also served to advise him of the 
evidence needed to substantiate this claim.  

It also appears that all relevant treatment records have been 
obtained.

In April 2003, the veteran requested that he be afforded an 
examination.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The provisions of 38 U.S.C.A. § 5103A(f) (West 2002), clarify 
that nothing in the law shall be construed as requiring 
reopening of a previously denied claim.

Assuming that VA could be required to provide an examination 
prior to receipt of new and material evidence; the record in 
this case, contains no competent evidence that the current 
left hip disability is related to a disease or injury in 
service.  The record shows only a pre-existing hip 
disability, noted on the examination for service entrance; 
and a current hip disability.  There is no competent medical 
evidence linking the current disability to service, or 
suggesting that the disability underwent a permanent increase 
in service.  Therefore, an examination is not warranted.

The Board also notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
CAE's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, provisions related to reopening previously 
denied claims are only applicable to claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection for a left lower extremity made in May 
2000, the new regulations relative to reopening previously 
denied and final claims are not applicable.

In view of the above, the Board will therefore proceed to 
consider the veteran's application to reopen his claim of 
service connection for a left lower extremity disability on 
the basis of the evidence currently of record.  

The evidence that was of record at the time the Board last 
denied service connection for a left leg disability in 
February 1982 may be briefly summarized.  On the veteran's 
October 1942 examination prior to service entrance, it was 
noted that the veteran reported that he had fractured his 
left hip in 1939, resulting in coax vara with mild symptoms.  

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of any left hip or left 
leg pathology.  

On VA medical examination conducted in June 1979 the veteran 
said that he fractured his left hip in 1939, before service, 
and that he had a 1-1/4 inch shortening of the left leg before 
he went in.  Examination revealed that the veteran's left leg 
was 1 1/4 inches shorter than the right.  He had full range of 
motion in the left hip and knee.  There was no atrophy in the 
left thigh or left calf.  X-rays of the left hip revealed an 
old healed intertrochanteric fracture involving the left 
femur.  There appeared to be a minimal valgus deformity at 
the intertrochanteric portion.  

The evidence associated with the claims folder since the 
February 1982 Board decision includes VA clinical records 
which reflect treatment for various disabilities not now at 
issue.  In the course of these treatments the veteran was 
occasionally noted to have a slight limp in the left leg and 
he was also noted to wear a built up left shoe.  During a 
February 1991 VA psychiatric examination the veteran was 
noted to walk with a cane because of problems with his left 
hip.  

On a VA psychiatric examination in December 1998 a history 
was reported of a fracture of the left hip in 1939 when he 
was 18 and he underwent surgery at that time. It was also 
reported that the veteran had a stroke about five years 
before the examination which affected the strength in his 
left arm and leg.  It was also noted that, after service, he 
worked in construction and as a roofer for many years.   
Of record are several statements from the veteran that said, 
essentially that he was inducted into the armed service 
despite a shortened left leg and that he had to wear a built 
up shoe during and subsequent to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented. The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence. First, 
the Board must determine whether the evidence is "new and 
material". Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the condition. Aggravation will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2001).

The basis for the denial of service connection for a left leg 
disability by the Board in February 1982 was, essentially 
that the veteran's left leg disability preexisted service and 
was not aggravated therein.  The evidence associated with the 
record subsequent to the 1982 Board decision consists of VA 
clinical records and examination reports documenting 
treatment and evaluations of disorders that are unrelated to 
the current appeal which incidentally note the veteran's left 
leg shortening and also give a history of a preservice injury 
to the left leg that left it shorter than his right and 
required the use of a built up left shoe.  

The veteran has also submitted statements in which he stated 
that he had to wear a built up left shoe during and 
subsequent to service.  This evidence is not new because it 
is cumulative of evidence that was of record at the time of 
the 1982 Board denial.  This evidence is also not material 
because it does not show that the veteran's preexisting left 
leg disability increased in overall severity during service.  
Such evidence is not of such significance that it must be 
considered in order to fairly adjudicate the veteran's claim.  

Since new and material evidence has not been submitted the 
claim for service connection for a left leg disability is not 
reopened.  


ORDER
New and material evidence not having been submitted, the 
veteran's application to reopen his claim for a left leg 
disability is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

